Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 5, 2019

                                       No. 04-18-00979-CR

                                   Ex parte Jose Jaime De Hoyos,
                                             Appellant

                   From the 365th Judicial District Court, Maverick County, Texas
                                       Trial Court No. 3684
                                David R. Saucedo, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        Appellant has filed a motion to designate Roberto Serna, District Attorney of the 293rd
Judicial District, lead counsel in this appeal. The motion, which is signed by Mr. Serna and the
current lead counsel, Jaime A. Iracheta, County Attorney for Maverick County, complies with
Rule 6.1(c) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 6.1(c) (establishing
the procedure for designating a new lead counsel on appeal).

         Appellant’s motion is GRANTED. Mr. Serna is designated lead counsel for the appellant
in this appeal.


           It is so ORDERED on April 5, 2019.

                                                                    PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court